Report Presented.
In Assembly, January 31si, 1855.
Mr. Ramsey, from the committee on privileges and elections, to which was referred the petition of David S. Mills, claiming the seat in the Assembly occupied by Augustus II. Ivans, submitted for the consideration of the House the following report:
Report oe the Committee on Privileges and Elections, on the Petition oe David S. Mills.
The committee on privileges and elections, to which was referred the petition of David S. Mills, claiming the seat in the Assembly occupied by Augustus H. Ivans, from the first Assembly district in the county of Kings, report: That they have had the same, together with the proofs and allegations of the parties under consideration, and that from such proofs and allegations they-find the following facts:
That in the first Assembly district in the county of Kin^ Augustus H. Ivans received, on the seventh day of November lad, three thousand nine hundred and twelve votes, and David S. Mi-s,' the contestant, received one thousand eight hundred and twentj-one votes.
There appears to be no disagreement between the parties as to the result of the election above named, or that Augustus II. Ivans, the occupant of the seat, is the person for whom the above number of. three thousand nine hundred and twelve votes were intended to -be cast, giving him a majority of two thousand and ninety-one over the contestant, David S. Mills. The disagreement on the part of said *294Mills is, that the name of the occupant of the seat is August Ivins, and not Augustus Ii. Ivans.
Tour committee, after carefully reviewing the testimony submitted by the occupant, and hearing the allegations of the contestant, no testimony being, submitted by him, have unanimously come to the conclusion that the occupant, Augustus H. Ivins, is justly entitled to the seat now occupied by him, and, therefore, would respectfully recommend, for the consideration and adoption of this House, the following resolution, to wit:
liesolved, That Augustus II. Ivins, who occupies the seat as member of Assembly from the first Assembly district in the county of Kings, is fully entitled to the same, and the committee he discharged from the further consideration of the subject.
Tour committee, however, for the purpose of putting the House in possession of the proofs and allegations of the parties, in order that it may the better judge of the correctness of the conclusions to which your committee have come in the premises, herewith transmit to your honorable body, the petition and testimony presented for their consideration.
All of which your committee respectfully report.
Assembly Documents, 1855, No. 46.
Augustus H. IvaNs awarded the Seat.
Mr, Speaker put the question, whether the House would agree to the said resolution, and it was determined in the affirmative.
Assembly Journal, 1855, page 247.